Citation Nr: 1707847	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-44 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for service-connected right knee degenerative joint disease (DJD), rated as 10 percent disabling prior to April 5, 2011, as 100 percent disabling from April 5, 2011, to June 1, 2012, and as 30 percent disabling thereafter.

2. Entitlement to service connection for left knee DJD, to include as secondary to service-connected right knee DJD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served in the Navy on active duty from October 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the Veteran's claims currently rests with the RO in Little Rock, Arkansas.

In his November 2010 VA Form 9, the Veteran indicated that his right and left knee conditions were aggravating a left hip condition, which was also denied service connection in the January 2010 rating decision.  In a January 2011 Statement in Support of Claim, the Veteran stated that he was not pursuing a claim for his left hip condition.  As such, the issue of service connection for a left hip condition is not on appeal here.

The Veteran withdrew his request for a hearing before the Board.  See March 2015 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  See also 38 C.F.R. §§ 19.31, 19.37.

In October 2011, the RO issued a Supplemental Statement of Case (SSOC) denying the Veteran's claims for an increased rating for service-connected right knee DJD as well as service connection for left knee DJD.  Subsequently, in October 2011, the AOJ certified the Veteran's appeal to the Board.

In June 2014, the Veteran underwent a VA examination of his knees in regards to a claim of individual unemployability due to service-connected disabilities (TDIU).  The Veteran's TDIU claim was based in part on his service-connected right knee DJD and non-service-connected left knee DJD.  The examination report was associated with the claims file.  However, the RO did not issue a new SSOC that considered the examination or otherwise readjudicate the Veteran's claims of an increased rating for right knee DJD and service connection for left knee DJD.

The June 2014 examination addressed the existence and severity of the disabilities claimed in this appeal, and is therefore pertinent evidence.  As such, on remand the AOJ must readjudicate the claims, with specific consideration of the examination and any other additional evidence added since the most recent SSOC.

Accordingly, the case is REMANDED for the following action:

1. Review all evidence received since the last prior adjudication, including but not limited to the June 2014 VA examination.

2. After completing any additional development deemed necessary, readjudicate the claims, with specific consideration of the June 2014 VA examination and any other evidence added since the most recent SSOC.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




